DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 was filed after the mailing date of the Notice of Allowance on 02/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1, 8, 15 and 27, Hui Yong KIM et al. (“Description of video coding technology proposal by ETRI”, 1st Meeting: Dresden, DE, 15-23 April, 2010 published on https://www.itu.int/wftp3/av-arch/jctvc-site/2010_04_A_Dresden/ and https://www.itu.int/wftp3/av-arch/jctvc-site/2010_04_A_Dresden/JCTVC-A127_r2.pdf with Document: JCTVC-A127, hereinafter “Kim”) discloses a method of decoding video data (abstract; section 1.2; “AVC's directional prediction is extended in a recursive way (RIP: Recursive Intra Prediction) and adaptive low-pass filter (AFP: Adaptive Filtering Process) is applied before and after the intra prediction stage.”), the method comprising: 
obtaining, from a coded video bitstream and for a current block of the video data, an indication of an intra-prediction mode that identifies an initial predictive block (section 1.2; Figures 1.4 and 1.5; “multiple modes are used depending on the partition size and coded (in a bitstream) using mb_type and cbp and MPM syntax. Hence, it is implicit that a corresponding decoding method will obtain the intra prediction mode based on the coded syntax. Further, see Fig. 1.5 and section 1.2.1 "Encoder operations", in particular the paragraph under Figure 1.4 specifying "AFP comprises of a pre-filter and a post-filter before and after the I_8x8 and I_16x16 prediction stage") disclosing that each block is intra predicted”); and 
reconstructing, using intra prediction, values of samples of the current block based on the filtered values of the samples of the current initial predictive block and residual data for the current block that represents a difference between the filtered values of the samples of the current initial predictive block and the values of samples of the current block (abstract lines 6-8; the proposed coded performs the AFP before and after the (directional) intra prediction as found in AVC). 

Kim failed to disclose filtering, in parallel, samples in a current line of a plurality of lines of the initial predictive block based on filtered values of samples in a preceding line of the plurality of lines of the initial predictive block and unfiltered values of samples in the current line to generate filtered values for samples for the current line of the initial predictive block, wherein the plurality of lines comprises either a plurality of rows or a plurality of columns of the video data, and wherein each of the filtered samples is filtered in parallel based on filtered values of a plurality of samples in the preceding line of the plurality of lines of the initial predictive block and unfiltered values of a plurality of samples in the current line.

ESENLIK et al. (US 20120230423, hereinafter “Esenllik”), in the same field of endeavor, shows wherein each of the filtered samples are filtered in parallel based on filtered values of a plurality of samples in the preceding line (1010 plural samples above of preceeding lines) of the plurality of lines of the initial predictive block and unfiltered values of a plurality of samples in the current line (black unfiltered on same line 0094; Figure 10).

Kim in view of Esenllik further failed to disclose filtering, in parallel, samples in a current line of a plurality of lines of the initial predictive block based on filtered values of samples in a preceding line of the plurality of lines of the initial predictive block and unfiltered values of samples in the current line to generate filtered values for samples for the current line of the initial predictive block, wherein the plurality of lines comprises either a plurality of rows or a plurality of columns of the video data.

Further prior art search has not result on any prior art that will remedy the deficiency of Kim in view of Esenllik. Therefore, the independent claims 1, 8, 15 and 27 along with all of the intervenient dependent claims 2-7, 9-14 and 16-26 have been allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482





/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482